      Case 3:21-cv-01625-D Document 1 Filed 07/14/21                    Page 1 of 8 PageID 1


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

CHRISTI MUMPHREY                                       )
                                                       )   COMPLAINT
                         Plaintiff,                    )
v.                                                     )   Case No.: 3:21-cv-1625
                                                       )
FIRST NATIONAL COLLECTION                              )
BUREAU, INC.                                           )   JURY TRIAL DEMANDED
                                                       )
                         Defendant.                    )

                                COMPLAINT AND JURY DEMAND

        COMES NOW, Plaintiff Christi Mumphrey, by and through the undersigned counsel, and for

his Complaint against Defendant, First National Credit Bureau, Inc. under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), states as follows:

                                      JURISDICTION AND VENUE

        1.       This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

        2.       Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and Defendant transacts business here.

        3.       Under 28 U.S. Code § 1391(b)(2) a civil action may be brought in a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.

        4.       Under 28 U.S. Code § 1391(d) when a defendant that is a corporation is subject to

personal jurisdiction at the time an action is commenced, such corporation shall be deemed to reside

in any district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate state.

        5.       Plaintiff resides in the city of Forey, a part of Kaufman County, Texas.




                                                       1
      Case 3:21-cv-01625-D Document 1 Filed 07/14/21                      Page 2 of 8 PageID 2


        6.      The acts that occurred giving rise to this complaint occurred while Plaintiff was in the

city of Forey, a part of Kaufman County, Texas, making Dallas a proper venue under 28 U.S. Code §

1391(b)(2).

        7.      Defendant, a Nevada corporation headquartered in Reno, Nevada practices as a debt

collector throughout the country, including Texas.

        8.      Defendant is registered with the Secretary of State in Texas.

        9.      Defendant attempts to collect alleged debts throughout the state of Texas, including

in Kaufman County.

        10.     Defendant has actual knowledge of where Plaintiff resided, and by attempting to

collect from Plaintiff, purposefully availed itself to the jurisdiction in which Plaintiff resided.

        11.     Defendant has sufficient minimum contacts with this venue as the alleged injuries

caused to Plaintiff were caused while Plaintiff was in the city of Forey, county of Kaufman, Texas and

Defendant attempts to collect alleged debts throughout the state of Texas.

        12.      As Defendant knowingly attempted to collect on a debt allegedly incurred in Forey,

Texas and thus has sufficient minimum contacts with this venue is additionally proper under 28 U.S.

Code § 1391(b)(1).

                                              STANDING

        13.     Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

        14.     Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);

Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive



                                                     2
     Case 3:21-cv-01625-D Document 1 Filed 07/14/21                     Page 3 of 8 PageID 3


rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the

right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        15.     “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)(quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently

concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        16.     “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                               PARTIES

        17.     Plaintiff, Christi Mumphrey, (hereafter “Plaintiff”), is a natural person currently

residing in the State of Texas.

        18.     Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices Act.

        19.     Defendant, First National Credit Bureau, Inc., is a Nevada corporation with its

principle offices at 50 West Liberty Street Suite 250 in Reno, Nevada.

        20.     Defendant is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

        21.     Defendant regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.




                                                    3
        Case 3:21-cv-01625-D Document 1 Filed 07/14/21                  Page 4 of 8 PageID 4


                                      FACTUAL ALLEGATIONS

         22.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

Creditor other than Defendant.

         23.     On a date better known by Defendant, Defendant began to attempt collection

activities on Plaintiff’s alleged debt.

         24.     On or about July 15, 2020, Plaintiff had a telephone conversation with Defendant

regarding an alleged debt allegedly owed by Plaintiff.

         25.     The alleged debt was primarily for personal, family or household purposes and is

therefore a “debt” as defined by 15 U.S.C. § 1692a(5).

         26.     The telephone call is a “communication” as defined by 15 U.S.C. § 1692a(2).

         27.     During the telephone call, Plaintiff stated she wanted to dispute the debt reporting on

her credit that was for her adult daughter.

         28.     Defendant’s representative told Plaintiff she could not discuss this account until

Defendant had permission from Plaintiff’s adult daughter to further discuss the account with Plaintiff.

         29.     Defendant’s false and misleading statements provide a Catch-22 situation. Either

Plaintiff had signed a financial responsibility agreement and it is her debt; therefore, allowing her to

dispute the debt, or Plaintiff did not sign a financial responsibility agreement and Defendant is

improperly reporting inaccurate information on Plaintiff’s credit and failing to allow her to dispute the

debt.

         30.     Under either scenario, Defendant’s statements would be false and misleading in nature.

         31.     Defendant knew, or should have known, that the above statements were false,

misleading, and harassing in nature.

         32.     All of Defendant’s actions complained of herein occurred within one year of the date

of this Complaint.



                                                    4
      Case 3:21-cv-01625-D Document 1 Filed 07/14/21                      Page 5 of 8 PageID 5


        33.     Defendant’s conduct has caused Plaintiff to suffer damages including but not limited

to the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding her situation.

        34.     Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

        35.     Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of Defendant’s conduct.

        36.     Defendant's action has created an appreciable risk of harm to the underlying concrete

interests that Congress sought to protect in creating the FDCPA.

        37.     Plaintiff would have pursued a different course of action had Defendant not violated

the statutory protections created by Congress.

        38.     Plaintiff attempted to pursue her rights yet was left with no actual knowledge as to

how to proceed based on Defendant's actions.

        39.     Defendant's denial of Plaintiff's rights caused harm in the form of impaired credit, no

plausible way of ascertaining the status of his debt in order to make a rational determination as to how

to proceed and forcing him to make financial decisions based on misinformation and engage in

financial planning based on incorrect facts.

        40.     Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of

Defendants.

        41.     Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

        42.     Defendant’s collection communications are to be interpreted under the “least

sophisticated consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004); Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997)

(When deciding whether a debt collection letter violates the FDCPA, this court “must evaluate any



                                                     5
     Case 3:21-cv-01625-D Document 1 Filed 07/14/21                       Page 6 of 8 PageID 6


potential deception in the letter under an unsophisticated or least sophisticated consumer standard.)

See Also, Goswami, 377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd

nor experienced in dealing with creditors.”)

                   COUNT I: Violations Of § 1692e Of The FDCPA –
   False Representation Of The Character, Amount, or Legal Status of The Alleged Debt

          43.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          44.    Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt, including, but

not limited to, the false representation of the character, amount, or legal status of any debt. See, 15

U.S.C. § 1692e(2).

          45.    Defendant used false representations or deceptive means to collect or attempt to

collect a debt or obtain information concerning the Plaintiff, in violation of 15 U.S.C. § 1692e(10).

          46.    Defendant’s collection efforts only serve to confuse and mislead the consumer.

          47.    Defendant’s collection efforts were materially false, misleading, and deceptive.

          48.    Defendant’s violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Christi Mumphrey prays that this Court:

                 A.      Declare that First National Credit Bureau, Inc.’s debt collection actions violate

          the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Christi Mumphrey and against First

          National Credit Bureau, Inc. for actual and statutory damages, costs, and reasonable attorneys’

          fees as provided by §1692k(a) of the FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

                                                      6
     Case 3:21-cv-01625-D Document 1 Filed 07/14/21                        Page 7 of 8 PageID 7


                         COUNT II: Violations Of § 1692d Of The FDCPA –
                       Harassment or Abuse, False or Misleading Representation

          49.     Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          50.     Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          51.     First National Credit Bureau, Inc.’s communications with Plaintiff were meant to

shame, embarrass, and harass Plaintiff by misrepresenting the alleged debts status.

          52.     First National Credit Bureau, Inc.’s violation of § 1692d of the FDCPA renders it liable

for actual and statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Christi Mumphrey, prays that this Court:

                  A.       Declare that First National Credit Bureau, Inc.’s debt collection actions violate

          the FDCPA;

                  B.       Enter judgment in favor of Plaintiff Christi Mumphrey, and against First

          National Credit Bureau, Inc., for actual and statutory damages, costs, and reasonable attorneys’

          fees as provided by §1692k(a) of the FDCPA; and

                  C.       Grant other such further relief as deemed just and proper.

                COUNT III: Violations Of § 1692f Of The FDCPA –Unfair Practices

          53.     Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          54.     Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          55.     First National Credit Bureau, Inc.’s communications with Plaintiff were deceptive and

misleading.

                                                       7
      Case 3:21-cv-01625-D Document 1 Filed 07/14/21                     Page 8 of 8 PageID 8


        56.      First National Credit Bureau, Inc. used unfair and unconscionable means to attempt

to collect the alleged debt.

        57.      First National Credit Bureau, Inc.’s violation of § 1692f of the FDCPA renders it liable

for actual and statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Christi Mumphrey prays that this Court:

                 A.      Declare that First National Credit Bureau, Inc.’s debt collection actions violate

              the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Christi Mumphrey, and against First

        National Credit Bureau, Inc. for actual and statutory damages, costs, and reasonable attorneys’

        fees as provided by §1692k(a) of the FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

                                           JURY DEMAND

        58.      Plaintiff demands a trial by jury on all Counts so triable.

Dated: July 14, 2021


                                                           Respectfully Submitted,
                                                           HALVORSEN KLOTE

                                                 By:        /s/ Joel S. Halvorsen
                                                           Joel S. Halvorsen, #67032
                                                           Samantha J. Orlowski, #72058
                                                           680 Craig Road, Suite 104
                                                           St. Louis, MO 63141
                                                           P: (314) 451-1314
                                                           F: (314) 787-4323
                                                           joel@hklawstl.com
                                                           sam@hklawstl.com
                                                           Attorneys for Plaintiff




                                                       8
